AGREEMENT AND MUTUAL RELEASES

     THIS AGREEMENT AND MUTUAL RELEASES (the “Agreement”) is made as of December
1, 2001 between Stan Gang (“Gang”) and AlphaNet Solutions, Inc. (“AlphaNet” or
the “Company”).

     WHEREAS, Gang was employed by AlphaNet as its chief executive officer and
is chairman of the board of AlphaNet;

     WHEREAS, Gang resigned from his position as chief executive officer of
AlphaNet effective December 1, 2001 and remains Chairman of the Board of
Directors; and

     WHEREAS, AlphaNet has agreed to provide Gang with certain payments and
benefits subject to the terms and conditions set forth in this Agreement;

     WHEREAS, this Agreement supersedes all prior agreements between the
parties;

     NOW, THEREFORE, AlphaNet and Gang hereby agree as follows:

     1.   Resignation as Chief Executive Officer.

           (a)     Gang resigned from his position as chief executive officer of
AlphaNet effective December 1, 2001. Notwithstanding the foregoing, Gang agrees
to remain an employee of AlphaNet whose sole responsibility is to make himself
reasonably available from time to time to the Chief Executive Officer and Board
of Directors of the Company for consultation with reasonable notice and at times
mutually agreeable to the parties during regular business hours on policy and
significant and material developments and planning for the Company. Gang shall
be entitled to make himself available, at his option, by telephone or other
electronic method as he shall reasonably determine and need not provide
consultation from any particular location or at any particular time except as
aforesaid nor shall the Company require him to make himself available at such
times, as Gang shall notify the Company in advance that he is on vacation or is
otherwise unavailable. Gang will not be required to participate in the day to
day operations of the business.

           (b)     Notwithstanding anything to the contrary, as of December 1,
2002 Gang hereby waives any and all compensation and benefits to which employees
of AlphaNet or any successor of AlphaNet would be otherwise entitled. Gang’s
sole compensation and benefits as an employee is limited to the compensation and
benefits specifically set forth in this Agreement.

     2.   Compensation.   Gang agrees that as of the date of signing of this
Agreement he has received all salary and any other compensation or fringe
benefits due him from AlphaNet, and agrees that he has no further claims against
AlphaNet or any successor of AlphaNet for salary or any other compensation or
benefits, except as specifically set forth in this Agreement. Moreover, Gang
understands and agrees that his employment with AlphaNet hereunder is for a
limited duration and shall terminate by its terms, no later than March 1, 2005,
and no earlier at the option of Gang than September 1, 2003; provided however,
that (i) Gang shall forfeit the right to any compensation beyond any amounts
paid to him as of the date of his termination of this Agreement; and (ii)
nothing herein shall be deemed to limit any right that Gang or his family may
have to COBRA coverage following the date of his termination of this Agreement,
at his own cost and expense, provided that Gang shall be required to pay the
premium on said COBRA coverage.

     3.    Certain Payments.   In consideration of the agreement by Gang to
provide the services in this Agreement including the releases given by Gang to
AlphaNet in Paragraphs 9 through 11 of this Agreement, AlphaNet agrees to pay
Gang the sum of Three Hundred Seventy-Five Thousand Dollars ($375,000.00), less
standard withholdings and authorized deductions, an amount to which Gang is not
otherwise entitled. This payment will be payable as follows: (i) Three Hundred
Seventy-Three Thousand Two Hundred Dollars ($373,200.00) shall be paid in equal
installments in accordance with AlphaNet’s regular payroll cycle, during the
period from March 1, 2002 through August 31, 2003; and (ii) One Thousand Eight
Hundred Dollars ($1,800.00) shall be paid in equal installments on the first of
March 1, 2004, August 1, 2004 and March 1, 2005. The payments made pursuant to
this Agreement are in consideration of the promises made hereunder and the
payments due pursuant to this Agreement shall be due and payable notwithstanding
the death or disability of Gang, and, Gang shall have no responsibility to
mitigate damages pursuant to this Agreement and no moneys received by Gang from
other employment or other sources whatsoever before or after the date hereof
shall in any way set off or effect or reduce the obligations to make payment to
him pursuant to this Agreement.

     4.   Continuation of Gang’s Health Insurance.

           (a)      In additional consideration of the promises made by Gang in
this Agreement, including the releases given by Gang to AlphaNet in Paragraphs 9
through 11 of this Agreement, AlphaNet will continue to pay the cost of Gang’s
health insurance for family coverage covering Gang and Simone Messing pursuant
to the terms of the Employees health plan less the employee contribution rate,
for the period from March 1, 2002 through the earlier of February 28, 2005, or
until Gang is re-employed and/or covered under another group health plan. During
the period from March 1, 2002 through February 28, 2005 or until he is
re-employed and/or covered under another group health plan, Gang shall be
responsible for the employee contribution portion of his health insurance
benefits to the same extent as the executive officers of AlphaNet have been in
accordance with company policy as in effect from time to time.

           (b)      It is contemplated that the health insurance to be provided
to Gang pursuant to this Paragraph 4 shall be the same as provided to executive
officers of AlphaNet in accordance with company policy as may be amended from
time to time. Notwithstanding any release given hereunder the Company shall not
be relieved of its obligations to provide health insurance to Gang as required
under this paragraph 4.

     5.    Use of AlphaNet Vehicle.   In additional consideration of the
promises made by Gang in this Agreement, including the releases given by Gang to
AlphaNet in Paragraphs 9 through 11 of this Agreement, AlphaNet agrees to
continue to make payments on the lease of a 2000 Mercedes S430 (“S430”) for
Gang’s exclusive use for a period of eighteen (18) months commencing on March 1,
2002 and ending on August 31, 2003. AlphaNet will raise no objection in the
event Gang advises the lessor of the S430 of his intention to extend the lease
beyond August 31, 2003 provided that he shall do so in his own name and at his
own cost and expense. Gang represents that he has returned any other vehicles
leased by AlphaNet for Gang’s benefit to AlphaNet on or before March 1, 2002.

     6.    Use of Office Space.   In additional consideration of the promises
made by Gang in this Agreement, including the releases given by Gang to AlphaNet
in Paragraphs 9 through 11 of this Agreement, AlphaNet agrees that Gang may
continue to occupy his current office at AlphaNet’s Iselin, New Jersey learning
center (the “Iselin Office”) for a period of eighteen (18) months commencing on
March 1, 2002 and ending on August 31, 2003. Notwithstanding the foregoing, if
AlphaNet surrenders its Iselin Office for any reason whatsoever prior to August
31, 2003, neither AlphaNet nor any other party will be under any obligation to
provide Gang with an office at any replacement office space that may be obtained
or at any of other office location.

     7.    Reimbursement of Legal Fees.   After delivery by Gang to the Company
of an originally executed copy of this Agreement, the Company shall promptly
reimburse Gang for the legal fees incurred by him in connection with the
preparation and negotiation of this Agreement up to a maximum amount of $10,000,
upon presentation of appropriate invoice(s) therefor.

     8.    Gang’s Equity Interest in AlphaNet.  Gang represents and acknowledges
that he currently owns 1,967,300 shares of common stock of AlphaNet.

     9.    Cooperation and Ongoing Assistance by Gang In Disputes Involving
AlphaNet.   Gang shall cooperate with and assist AlphaNet and its management as
shall be reasonably requested in connection with any dispute or litigation in
which AlphaNet is or becomes involved. Such cooperation shall include providing
information, submitting to depositions, providing testimony and general
cooperation to assist AlphaNet in advancing and defending its position with
reference to any matter. Notwithstanding any release given hereunder, for so
long as Gang remains a director and employee of AlphaNet, AlphaNet shall
continue to provide indemnification to Gang with respect to past and future
conduct to the same extent as provided to other directors and employees of
AlphaNet in accordance with Company by-laws, certificate of incorporation and
Company policy and to be covered by the Company’s liability insurance respecting
officers and directors, as in effect from time to time.

     10.   Releases by Gang and AlphaNet.

           (a)      Gang Release.   In consideration of the representations and
covenants undertaken by AlphaNet, including without limitation the payments and
benefits described in Paragraphs 3 through 6 of this Agreement, Gang for and on
behalf of himself and his heirs, administrators, executors successors, assigns
and attorneys (the “GANG RELEASEES”) fully, finally and forever hereby releases,
discharges, and promises not to sue AlphaNet and its affiliates and related
companies, and any and all of their current or former directors, officers,
members, employees, attorneys, representatives, insurers, agents, successors,
and assigns (individually and collectively the “ALPHANET RELEASEES”), from and
with respect to any and all claims, actions, suits, liabilities, debts,
controversies, contracts, agreements, obligations, damages, judgments, causes of
action, and contingencies whatsoever, including attorneys’ fees and costs, in
law or in equity, which against the ALPHANET RELEASEES, the GANG RELEASEES ever
had, now have, or hereafter can, shall, or may have for, upon, or by reason of
any matter, cause, or thing whatsoever. This includes, without limitation, (i)
any claims for compensation, salary, bonus or similar benefit, severance pay,
pension, vacation pay, life insurance, disability benefits, health or medical
insurance, or any other fringe benefit, and (ii) any claims under any federal,
state, or local law, regulation, or ordinance, including without limitation any
claims under Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Americans with Disabilities Act, the Employee Retirement
Income Security Act, the Fair Labor Standards Act, the Family Medical Leave Act,
the New Jersey Law Against Discrimination, the New Jersey Family Leave Act or
the New Jersey Conscientious Employee Protection Act.

           (b)      AlphaNet Release.   Subject to Gang’s full and faithful
compliance with the obligations imposed on him on this Agreement, AlphaNet, for
and behalf of itself and the AlphaNet Releasees fully, finally and forever
hereby releases, discharges and promises not to sue the GANG RELEASEES from and
with respect to any and all claims, actions, suits, liabilities, debts,
controversies, contracts, agreements, obligations, damages, judgments, causes of
action, and contingencies whatsoever, including attorneys’ fees and costs, in
law or in equity, which against the GANG RELEASEES said ALPHANET RELEASEES ever
had, now have, or hereafter can, shall, or may have for, upon, or by reason of
any matter, cause, or thing whatsoever.

     11.    Older Worker Benefit Protection Act Disclosure.   Gang recognizes
that as part of his agreement to release any and all claims against the ALPHANET
RELEASEES, he is releasing claims for age discrimination under the Age
Discrimination in Employment Act, although Gang has never asserted such claims.
Accordingly, he has a right to reflect upon this Agreement for a period of
twenty-one (21) days before executing it, and he has an additional period of
seven (7) days after executing this Agreement to revoke it under the terms of
the Older Worker Benefit Protection Act. This Agreement shall be effective upon
the expiration of the seven (7) day revocation period. By his signature below,
Gang represents and warrants that he has been advised to consult with an
attorney of his own choosing (and has so consulted), that he has been given a
reasonable amount of time to consider this Agreement, and that if he signs this
Agreement prior to the expiration of the twenty-one (21) day review period, he
is voluntarily and knowingly waiving his twenty-one (21) day review period.

     12.    New Jersey LAD, FLA and CEPA Statutes Waiver.   Gang recognizes that
as part of his agreement to release any and all claims against the ALPHANET
RELEASEES, he is releasing claims under the New Jersey Law Against
Discrimination, the New Jersey Family Leave Act, and the New Jersey
Conscientious Employee Protection Act, although he has never asserted such
claims. By his signature below, Gang represents and warrants that he has been
advised to consult with an attorney of his own choosing (and has so consulted)
and that he has been given a reasonable amount of time to consider this
Agreement and his release of claims pursuant to this Agreement.

     13.    Indemnification for Claims Filed by Gang or AlphaNet respecting
Released Claims.   If Gang or any of the GANG RELEASEES files a complaint,
charge or lawsuit (as respects Gang) against AlphaNet or any of the ALPHANET
RELEASEES, or if AlphaNet or any of the ALPHANET RELEASEES files a complaint,
charge or lawsuit (as respects ALPHANET) against Gang or any of the GANG
RELEASEES regarding any of the claims released herein, Gang or AlphaNet as
applicable shall pay any and all costs required in obtaining dismissal of such
complaint, charge or lawsuit, as well as any liability incurred by such party
arising out of said lawsuit or claim, including without limitation the
attorneys’ fees of any party against whom he has filed such a complaint, charge,
or lawsuit.

     14.    Return of AlphaNet’s Property.   Gang represents that with the
exception of a key to the Iselin Office, he has returned all property of
AlphaNet in his possession, including but not limited to all of his office keys,
access cards, corporate credit cards, pagers and all other property previously
provided to him at any time by AlphaNet. Nothing in this paragraph 13 shall be
deemed to require Gang to return those documents and information concerning the
operations of the Company that he shall now or hereafter acquire that are his
personal property (as opposed to those that are the property of AlphaNet).

     15.    Confidential Information of AlphaNet.   Gang recognizes and agrees
that AlphaNet’s confidential information concerning its business, its clients,
prospects and contacts which includes, but is not limited to, such things as
client lists, pricing information, financial information and data, business
development plans and strategies, and personnel policies and practices are
valuable, special and unique assets of AlphaNet’s business, access to and
knowledge of which were and are essential to the performance of Gang’s duties
while employed by AlphaNet and a member of the Board. Gang represents that he
will not disclose such confidential information, knowledge or data that he
obtained during his employment with AlphaNet and that shall not be or become
public knowledge (other than by acts of Gang or his representatives in violation
of this Agreement) or except as may be required by law. To the extent such
revelation is required by law, Gang will give the Company notice of the
circumstances which give rise to the legal basis as soon as practical so as to
give the Company an opportunity to obtain, at its own cost and expense, any
injunctive or other relief necessary to relieve Gang from the obligation of
disclosure.

     16.    Injunctive Relief.   It is the parties’ intent to have the promises
of confidentiality contained in Paragraph 14 of this Agreement enforced to the
fullest extent. Gang and AlphaNet agree that money damages could not adequately
compensate AlphaNet in the case of a breach or threatened breach of these
promises of confidentiality and that, therefore, AlphaNet would be entitled to
injunctive relief upon such breach.

     17.    Confidential Nature of Agreement.   Gang and the Company agree to
keep this Agreement and the provisions of this Agreement confidential, except
that Gang may disclose the existence and terms of this Agreement, if necessary,
to his immediate family members and both parties may disclose the existence and
terms of this Agreement, if necessary, to their tax advisors and attorneys and
as each party reasonably believes is required by law and otherwise as required
by judicial or quasi-judicial process.

     18.    No Admission.   The Parties expressly deny any liability, or
violation of any agreement with the other party or of state, federal, or local
laws, regulations or ordinances. Accordingly, while this Agreement resolves all
issues between the Parties relating to any liability or violation of any such
agreement or state, federal, or local laws, regulations or ordinances, this
Agreement does not constitute an adjudication or finding on the merits and is
not, and shall not be construed as, an admission by the Parties of liability or
any violation of such agreement or of any state, federal, or local laws,
regulations or ordinances. Moreover, neither this Agreement nor anything in this
Agreement shall be construed to be or shall be admissible in any proceeding as
evidence of or an admission by the parties of any liability or violation of such
agreement or of any state, federal, or local laws, regulations or ordinances.

     19.   Modification.   This Agreement may be modified or amended only by a
written instrument duly signed by each of the parties hereto or their respective
successors or assigns.

     20.   Controlling Law.   This Agreement shall be construed in accordance
with and governed by the laws of the State of New Jersey, without regard to
principles of conflict of laws.

     21.   Entire Agreement.   This Agreement constitutes and contains the
complete understanding of Gang and AlphaNet with respect to the subject matter
addressed in this Agreement, and supersedes and replaces all prior negotiations
and all agreements, whether written or oral, concerning the subject matter of
this Agreement. This is an integrated document.

     22.   Severability.   If any provision of this Agreement is held invalid,
such invalidation shall not affect other provisions or applications of the
Agreement which can be given effect without the invalid provision or
application, and to this end the provisions of this Agreement are declared to be
severable.

     23.    Knowing and Voluntary Waiver.   By his signature below, Gang
represents that he understands all of the terms of this Agreement, agrees to all
of the terms of this Agreement, including without limitation the releases in
Paragraphs 9 through 11 of this Agreement, and has signed this Agreement
voluntarily with full understanding of its legal consequences.

     IN WITNESS WHEREOF, the parties to this Agreement, intending to be legally
bound, have caused this Agreement to be executed as of the date hereinabove
first written.


ALPHANET SOLUTIONS, INC.


By:      WILLIAM S. MEDVE
——————————————
Name:  William S. Medve
Title:    Executive VP, CFO & Treasurer


7/18/02
———————
date





  STAN GANG
——————————————
  Stan Gang


7/9/02
———————
date
